UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
SHERYL WULTZ, et al.,                              )
                                                   )
       Plaintiffs,                                 )
                                                   )
               v.                                  )                            1:08-cv-1460-RCL
                                                   )
ISLAMIC REPUBLIC OF IRAN, et al.,                  )
                                                   )
       Defendants.                                 )
                                                   )


                 ORDER DENYING THE MOTION OF DEFENDANT
              BANK OF CHINA LIMITED TO DISMISS THE COMPLAINT

       The plaintiffs commenced this action on August 22, 2008 by filing their Complaint [1]

against several defendants, including Bank of China, Ltd. (“BOC”). Soon thereafter, BOC filed

a motion to dismiss that complaint, styled Motion [3] of Defendant Bank of China Limited to

Dismiss the Complaint, upon which the Court now rules. The plaintiffs have since filed their

First Amended Complaint [12], which BOC has also moved to dismiss in Defendant Bank of

China Limited’s Motion [15] to Dismiss the First Amended Complaint.

       By filing an amended complaint, the plaintiffs rendered their original complaint a nullity.

See 6 CHARLES ALLEN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE

AND PROCEDURE        § 1476 (2d ed. 1990) (“Once an amended pleading is interposed, the original

pleading no longer performs any function in the case . . . .”). A motion to dismiss a complaint

that has been subsequently amended is therefore moot. See, e.g., Myvett v. Williams, 638 F.

Supp. 2d 59, 62 n.1 (D.D.C. 2009) (“Because the plaintiff filed an amended complaint after the

defendants moved to dismiss the original complaint, the court denies as moot the defendants’

motion to dismiss the original complaint.”); P&V Enterprises v. U.S. Army Corps of Engineers,
466 F. Supp. 2d 134, 135 n.1 (D.D.C. 2006) (citing Bancoult v. McNamara, 214 F.R.D. 5, 13

(D.D.C. 2003) (“[T]he filing of the plaintiffs’ amended complaint mooted the defendants’

motion to dismiss the original complaint . . . .)). BOC’s motion to dismiss must therefore be

denied as moot.

       Upon consideration of the Motion of Defendant Bank of China Limited to Dismiss the

Complaint and procedural developments in this case, it is hereby

       ORDERED that the Motion is DENIED.

                                                                   /s/
                                                                   Royce C. Lamberth
                                                                   Chief Judge
                                                                   United States District Court
                                                                   for the District of Columbia

                                                                   December 14, 2009




                                                2